DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Höfler et al. (WO 2014/183995 A1; Machine Translation of Description ‘MTD’), as cited by Applicant, in view of Naruke (US 2015/0107921).
With respect to claim 1, Höfler et al. discloses a vehicle lower structure (10) including: a battery pack (fig. 1) and having: a first battery unit (12) and a second battery unit (12) that are separately arranged from each other on both sides in a vehicle width direction (fig. 2); and a battery cover (22), wherein the battery cover has: a first battery accommodation section (figs. 1-2, 4; left side) accommodating the first battery unit (12); a second battery accommodation section (figs. 1-2, 4; right side) accommodating the second battery unit (12); and a coupling section (20) that couples the first battery accommodation section (figs. 1-2, 4; left side) and the second battery accommodation section (figs. 1-2, 4; right side) and extends in the vehicle width direction (figs. 1-2, 4), and the coupling section (20) includes a fragile section (MTD paragraphs 55-58) between the first battery accommodation section (figs. 1-2, 4; left side) and the second battery accommodation section (figs. 1-2, 4; right side) in the vehicle width direction, the fragile section being fragile with respect to an impact load that is applied to the battery pack from an outer side in the vehicle width direction (MTD paragraphs 55-58).  (Figs. 1-5, MTD paragraphs 18-65.)  Höfler et al. is silent regarding a drive source, floor panel, propeller shaft.  Naruke teaches of a battery pack (11) arranged under the floor panel (21); a first battery unit (fig. 5, left side) and a second battery unit (fig. 5, right side) that are separately arranged from each other on both sides in a vehicle width direction (fig. 2) of the propeller shaft (8) and storing electricity to be supplied to the drive motor (13); a drive source (13) having a drive motor (13); a floor panel (21) forming a floor surface of a cabin; and a propeller shaft (8) extending in a vehicle longitudinal direction at a position under the floor panel (21) to transmit power from the drive source to a drive wheel (paragraph 27).  (Figs. 1-8, paragraphs 25-100.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Naruke into the invention of Höfler et al. in order to secure the mounting capacity of the battery pack without impairing the comfort of the passenger compartment or the trunk and drive the wheels.  (Paragraphs 10, 30.)
With respect to claim 2, Höfler et al., as modified, discloses the coupling section (20) couples vehicle rear sides of the first battery accommodation section (figs. 1-2, 4; left side) and the second battery accommodation section (figs. 1-2, 4; right side), and extends in the vehicle width direction (figs. 1-2, 4) at a position above the propeller shaft (taught by 8 from Naruke).  (Figs. 1-5, MTD paragraphs 18-65.)  
Claims 3-4, 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Höfler et al. and Naruke, as applied to claims 1-2 above, and further in view of Fukuoka (JP 2017-121871 A; Machine Translation of Description ‘MTD’).
With respect to claims 3-4, 7-8, 11, Höfler et al., as modified, is silent regarding the fragile section shorter than portions of the coupling sections other than the fragile section.  Fukuoka teaches of the fragile section (42A, 42B) is formed such that a length thereof in a vertical direction (fig. 4C) is shorter than portions of the coupling section (26E) other than the fragile section (42A, 42B); wherein the fragile section (42A, 42B) is thinner (in an up/down direction) than the portions of the coupling section (26E) other than the fragile section.  (Figs. 1-6, MTD paragraphs 12-32.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Fukuoka into the invention of Höfler et al., as modified, in order to prevent entry of a battery into a rear seat due to input of a collision load.  (MTD paragraph 5.)
Claims 5, 9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Höfler et al., Naruke and Fukuoka, as applied to claims 1-4 above, and further in view of Watanabe (DE 10 2017 221 666 A1; Machine Translation of Description ‘MTD’).
With respect to claims 5, 9, 12, 14, Höfler et al., as modified, is silent regarding a concave section.  Watanabe teaches the fragile section (19A) has a concave section (fig. 7) that extends in an orthogonal direction to the vehicle width direction (fig. 6) and is dented in the coupling section (fig. 6).  (Figs. 1-15c, MTD paragraphs 18-77.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Watanabe into the invention of Höfler et al., as modified, in order to provide a battery pack protection assembly capable of easily protecting the battery pack by restricting transfer of an impact load to a battery case in response to an external force.  (MTD paragraph 11.)
Claims 6, 10, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Höfler et al., Naruke, Fukuoka and Watanabe, as applied to claims 1-5, 7-9 and 12 above, and further in view of Hara (US 2017/0088182).
With respect to claims 6, 10, 13 and 15-20, Höfler et al., as modified, is silent regarding a battery control unit and a junction box. Hara teaches of a battery control unit (22) and a junction box (23) are arranged on both sides in the vehicle width direction (fig. 5).  (Figs. 1-8, paragraphs 33-76.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Hara into the invention of Höfler et al., as modified, in order to be shielded from electromagnetic noise from the outside.  (Paragraphs 60-61.)  Furthermore, ‘The question is what would result from the combined teachings of the references. See In re Keller, 642 F.2d 413, 425 (CCPA 1981). Here, that result would be Hara’s battery control unit and junction box construction and operation would be arranged on both sides in the vehicle width direction of the fragile section in the coupling section of Höfler et al., as modified. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614